DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 28 May 2021 in which claims 1-20 are presented for examination. Claims 1-20 are therefore pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,025,485. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated as outlined:
11,025,485
17/334,082
1. A device comprising: 
a processor deployed in a telecommunication network; and 

receiving a set of functional network analytics instructions, wherein the set of functional network analytics instructions is received from an application of a network analytics device of the telecommunication network, wherein the device is distinct from the network analytics device, wherein the set of functional network analytics instructions comprises: 

identifying at least one type of control plane data; 
specifying a manner to collect control plane data of the at least one type of control plane data1;
identifying a plurality of network devices from which to collect the control plane data; 
operations2 to manipulate the control plane data to create resulting data; and 

specifying at least one recipient device to receive the resulting data, wherein the set of functional network analytics instructions was compiled from a set of instructions in accordance with a functional network analytics platform application programming interface; 

selecting3 the plurality of network devices to perform a plurality of tasks in accordance with the set of functional network analytics instructions; 
sending the plurality of tasks to the plurality of network devices; 

receiving the control plane data from the plurality of network devices, the control plane data collected in accordance with the plurality of tasks in accordance with 
correlating the control plane data in accordance with the operations4 to manipulate the control plane data that are defined in the set of functional network analytics instructions to create the resulting data; 
forwarding the resulting data to the at least one recipient device in accordance with the set of functional network analytics instructions; and 
releasing the plurality of network devices when the plurality of tasks is completed, wherein the releasing comprises informing the plurality of network devices that the plurality of network devices are no longer engaged for purposes of the set of functional network analytics instructions.

a processor deployed in a telecommunication network; and 

receiving a set of functional network analytics instructions, wherein the set of functional network analytics instructions is received from an application of a network analytics device of the telecommunication network, wherein the device is distinct from the network analytics device, wherein the set of functional network analytics instructions comprises: 

identifying at least one type of control plane data; 



identifying a plurality of network devices from which to collect the control plane data; 
at least one operation to manipulate the control plane data to create resulting data; and 

specifying at least one recipient device to receive the resulting data, wherein the set of functional network analytics instructions was compiled from a set of instructions in accordance with a functional network analytics platform application programming interface; 

sending a plurality of tasks to the plurality of network devices to be performed in accordance with the set of functional network analytics instructions; 



receiving the control plane data from the plurality of network devices, the control plane data collected in accordance with the plurality of tasks in accordance with 
correlating the control plane data in accordance with the at least one operation to manipulate the control plane data that is defined in the set of functional network analytics instructions to create the resulting data; 
forwarding the resulting data to the at least one recipient device in accordance with the set of functional network analytics instructions; and 
releasing the plurality of network devices when the plurality of tasks is completed, wherein the releasing comprises informing the plurality of network devices that the plurality of network devices are no longer engaged for purposes of the set of functional network analytics instructions.




1 ‘082 broadly does not perform such specifying a manner of collecting such control plane data as in ‘485
2 The broader at least one operation is anticipated by the operations.
3 The sending is sending a plurality of tasks to the plurality of network devices to be performed in accordance with the set of functional network analytics instructions, the tasks being sent are inherently selected as in ‘485
4 The broader at least one operation is anticipated by the operations.

‘082 dependent Claims 2-12 are substantially identical to claims 2-12 of ‘485
‘082 independent Claim 13 is anticipated in analogous manner to the above table and ‘485 claim 13 
‘082 independent Claim 14 is a method claim with no corresponding method claim in ‘485, however, the method is anticipated by the operations in analogous manner to the above table and ‘485 claims 13 and/or 1
 ‘082 dependent Claims 15-20 are substantially identical to claims 2-7 of ‘485

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443